Citation Nr: 0727979	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  03-24 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for an 
injury to Muscle Group XIV of the left thigh with neuropathy.

2.  Entitlement to a rating in excess of 20 percent for an 
injury to Muscle Group XXII of the neck.  

3.  Entitlement to a rating in excess of 10 percent for a 
scar of the neck, prior to August 30, 2002.  

4.  Entitlement to a rating in excess of 30 percent for a 
scar of the neck, on and after August 30, 2002.  

5.  Entitlement to a compensable rating for scars of the left 
thigh.

6.  Entitlement to service connection for hypertension, to 
include as secondary to service connected diabetes mellitus.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
RO in Detroit, Michigan, which denied claims for increased 
ratings and denied the claim for service connection.  
Subsequently, increased ratings for the neck and left thigh 
issues were granted in a January 2004 Supplemental Statement 
of the Case.  The Board notes that although each increase 
represents a grant of benefits, a decision awarding a higher 
rating, but less that the maximum available benefit does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The veteran relocated and his claim is now being addressed by 
the RO in Cleveland, Ohio. 

The claim for service connection for hypertension secondary 
to service connected diabetes mellitus is REMANDED to the RO 
via the Appeals Management Center in Washington, D.C.  This 
is addressed in the REMAND section below.




FINDINGS OF FACT

1.  The veteran's left thigh muscle group XIV injury is 
productive of no more than moderately severe impairment; the 
veteran's left thigh muscle group XIV injury affects the same 
body part and function as his service-connected impairment of 
the left external cutaneous nerve.

2.  The veteran's neck muscle group XXII injury is productive 
of no more than moderately severe impairment. 

3.  The veteran's service-connected neck scar is not 
manifested by more than three characteristics of 
disfigurement, is not severely disfiguring and results in 
forward flexion of 20 degrees, is stable and superficial.  

4.  The veteran's scar of the upper left thigh has been 
manifested by pain on examination and movement, but is stable 
and superficial. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 30 percent 
for an injury to Muscle Group XIV of the left thigh are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DC 
5314 (2006).

2.  A separate rating for impairment of the left external 
cutaneous nerve is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.55(a) (2006).

3.  The criteria for an evaluation in excess of 20 percent 
for an injury to Muscle Group XXII of the neck are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DC 5322 
(2006).

4.  The criteria for an evaluation of 20 percent, but no 
higher, for a scar of the neck are met prior to August 30, 
2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 38 C.F.R. 
§ 4.71a, DC 5290 (2002), § 4.118, DC 7800 (2002).

5.  The criteria for an evaluation greater than 30 percent 
for a scar of the neck are not met on and after August 30, 
2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, DC 
7800 (2002); 38 C.F.R. § 4.118, DC 7800 (2006).

6.  The criteria for an evaluation of 10 percent, but no 
higher, for scars of the left thigh are met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, DC 7804 (2002); 38 
C.F.R. § 4.71a, DC 7804 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

A letter dated in December 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  Although this letter was 
not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice in December 2005, he 
was provided eight months to respond with additional argument 
and evidence and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the veteran in August 2006.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  The veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claims.  The December 2005 letter 
told him to provide any relevant evidence in his possession.  
See Pelegrini II, at 120-121.  

Since the RO assigned the disability ratings at issue here 
for the veteran's service-connected disability, and the Board 
has concluded that the preponderance of the evidence is 
against assigning a higher rating, there is no question as to 
an effective date to be assigned, and no further notice is 
needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran not obtained by the RO pertain to 
diabetes and hypertension.  The veteran's Social Security 
Administration records have been associated with the file.  
The veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
2002 and 2003.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's service-connected shrapnel wound disabilities since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The March 2002 
and October 2003 VA examination reports are thorough and 
supported by VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).




II. Increased Ratings

The veteran contends that he is entitled to a rating in 
excess of 30 percent for his muscle group XIV injury to the 
left thigh, 10 percent for muscle injury to his muscle group 
XXII of the neck, 10 percent for a scar of the neck prior to 
August 30, 2002 and a 30 percent for the scar on and after 
August 30, 2002.  For the reasons that follow, the Board 
concludes that an increased rating is warranted for his upper 
left thigh scar; otherwise, increased ratings are not 
warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2006). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's shrapnel wound disabilities are composed of two 
separate elements, muscle damage and its residuals, and the 
scars associated with the wounds.  As noted by the RO, the 
veteran has a 20 percent rating for the muscle injury in his 
neck and a 30 percent rating for the overlying scar.  While 
the veteran's left thigh injury is rated with a sole 30 
percent rating, this one rating incorporates a neuropathy 
disability in addition to muscle and scar evaluations.  
Because of the complexity of rating these disabilities, the 
Board will address the muscle injuries for both the thigh and 
neck before turning to the scars for each.

a. Muscle Injury

The veteran's ratings are for the residuals of shrapnel 
fragment wounds he received from an enemy trap.  The main 
injuries were to the left side of the neck and injuries to 
the left thigh and leg.  These injuries are rated at the 
moderately severe level under DC 5322 for Muscle Group XXII 
of the neck and DC 5314 for Muscle Group XIV of the thigh.  
See 38 C.F.R. § 4.73.  Under the Rating Schedule, increased 
evaluations are available for muscle disabilities which are 
severe.  38 C.F.R. §§ 4.56, 4.73 (2006).  

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular cicatrization.  There 
must be evidence of a hospitalization for a prolonged period 
in service for treatment of a wound of severe grade.  The 
record must contain consistent complaints of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of inability to keep up with work requirements, if 
present, must be considered.  The objective findings are 
entrance and, if present, exit scars that are relatively 
large and so situated as to indicate a track of a missile 
through important muscle groups.  There are indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  The 
tests of strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56(d)(3) 
(2006).

Under 38 C.F.R. § 4.56(d)(4) (2006), a severe disability of 
muscles involves a through-and-through or deep penetrating 
wound due to a high-velocity missile, or a large or multiple 
low-velocity missiles, or the explosive effect of a high- 
velocity missile, or shattering bone fracture, with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  The history 
and complaints are similar to the criteria set forth for a 
moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  X-ray films 
may show minute multiple scattered foreign bodies indicating 
spread of intermuscular trauma and explosive effect of the 
missile.  Palpation shows moderate or extensive loss of deep 
fascia or of muscle substance.  Soft or flabby muscles are in 
the wounded area.  The muscles do not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements show 
positive evidence of severe impairment of function.

The veteran's muscle injuries were evaluated in March 2002 
and October 2003.  The veteran also has substantial VA 
treatment records from recent years.  The Board will evaluate 
the left thigh, then the neck injuries.  


Left Thigh Muscle Injury

The veteran has three scars identified on his left thigh.  
There are no indications of loss of deep fascia, loss of 
muscle substance or loss of normal firm resistance of muscles 
compared with the sound side related to any of these scars.  
The veteran has diminished power, i.e., 4/5 on strength 
testing, compared to the right.  The veteran reported pain on 
movement of the leg in any direction.  The veteran's service 
medical records indicate that the initial injuries to the 
left thigh and leg did not involve the nerves or arteries.  
There is no indication that the initial injuries involved the 
bone.  The scars, which will be discussed further below, are 
not adherent or depressed.  X-ray studies did show a single 
minute retained foreign body in the left thigh.  The October 
2003 examiner did note slight atrophy of the left thigh 
compared to the right.  

The Board finds that the preponderance of the evidence shows 
that the veteran's left thigh muscle injuries are productive 
of no more than moderately severe impairment.  Although the 
veteran had slight atrophy and a retained foreign body, there 
is no indication of underlying tissue damage and loss 
associated with a "severe" level of impairment.  The 
veteran's loss of strength does not rise to a level that is 
more than marked or moderately severe.  The Board concludes 
that a higher rating for the muscle injury to Muscle Group 
XIV is not warranted.  See 38 C.F.R. § 4.73, DC 5314.  

An additional consideration is that a muscle injury rating 
will not be combined with a peripheral nerve paralysis rating 
of the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a) (2006).  Initially, 
the Board notes that prior to the grant of an increased 
rating at issue here, the veteran had been service-connected 
for both the muscle injury of his left thigh and for 
impairment of the external cutaneous nerve, with each rated 
at 10 percent.  When the RO granted the increased rating of 
30 percent for the left thigh muscle injury and granted 
service connection for diabetic neuropathy of the lower 
extremity, consideration of nerve impairment was made but 
presumably deemed as affecting the same body part and 
function and/or deemed duplicative.  In light of 38 C.F.R. 
§ 4.14, and 38 C.F.R. § 4.55(a), the Board concludes that 
this was correct.  The veteran's service medical records 
indicate that no nerves were involved in the veteran's 
original injury inservice.  To the extent that the veteran 
experiences pain when moving his leg, it appears to be 
associated with the scar discussed below.  There is no 
foundation for an additional rating for neuropathy.

Neck Muscle Injury

Turning to the neck rating, the veteran has made two basic 
arguments regarding his ratings in his July 2003 Form 9.  
First, he disagreed with the characterization of his neck 
wound, which was, at the time, rated as moderate.  He 
believed that, because his jugular vein had been lacerated, 
that it should be considered more severe.  The Board notes, 
however, that the ratings are assigned based on current 
impairment, not on the severity of the original injury alone.  
There has been no additional disorder of the jugular vein 
identified either in his service medical records or in his 
subsequent medical records.  As such, the Board will not rate 
the veteran based on the lacerated jugular vein.  Second, he 
argues that the shrapnel damaged several nerves and has led 
to a host of problems with his left arm.  His service medical 
records indicate that his nerves were undamaged in the 
original injury.  The veteran is separately service connected 
for diabetes mellitus and peripheral neuropathy, including of 
the left arm, secondary to diabetes.  The Board will not rate 
the veteran based on neurological symptoms of the left arm.

The Board finds that the preponderance of the evidence shows 
that the veteran's neck injury is of a moderately severe 
level.  Unlike his thigh injury, he does not have atrophy or 
a retained foreign body.  His March 2002 VA examination 
indicates that there are no adhesions or tissue loss 
associated with his neck injury.  In March 2002, the veteran 
had some limitation of motion, as discussed below, but had no 
complaints of pain.  At his October 2003 VA examination, 
there were similar findings.  There is no indication of a 
loss of strength.  There is no indication of the underlying 
tissue damage and loss associated with the severe level of 
impairment.  The Board concludes that a higher rating for the 
muscle injury to Muscle Group XXII is not warranted.  See 
38 C.F.R. § 4.73, DC 5322.  


Both Muscle Injuries

The Board has considered the application of the DeLuca 
criteria.  See DeLuca, supra.  Pain on motion and on 
examination are a part of the criteria for scars rated on 
limitation of motion and will be discussed below.  See 
38 C.F.R. §§ 4.71a, 4.118, infra.  The symptoms of weakness 
and atrophy of the leg have been considered as part of the 
muscle injury criteria.  See 38 C.F.R. § 4.73, supra.  There 
have been no findings of weakness or atrophy associated with 
the neck muscle disability.  The Board concludes that there 
are no remaining symptoms of loss of endurance, fatiguability 
or incoordination that would merit an increased rating under 
the DeLuca criteria.  See DeLuca, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claims for increased muscle 
injury ratings.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

b. Scars

During the pendency of this claim, the criteria for rating 
skin disabilities were revised (effective August 30, 2002).  
The Board will evaluate the veteran's claims under both the 
criteria in the VA Schedule for Rating Disabilities in effect 
at the time of his filing and the current regulations in 
order to ascertain which version would accord him the highest 
rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent it conflicts with the precedents of 
the United States Supreme Court (Supreme Court) and the 
Federal Circuit.  Karnas is inconsistent with Supreme Court 
and Federal Circuit precedent insofar as Karnas provides 
that, when a statute or regulation changes while a claim is 
pending before VA or a court, whichever version of the 
statute or regulation is most favorable to the claimant will 
govern unless the statute or regulation clearly specifies 
otherwise.  Accordingly, the rule adopted in Karnas no longer 
applies in determining whether a new statute or regulation 
applies to a pending claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

Prior to August 30, 2002, DC 7800 addressed disfigurement of 
the head, face and neck.  38 C.F.R. § 4.118 (2002).  DCs 7801 
and 7802 provide evaluations for scars resulting from burns.  
DC 7803 provided that scars that were superficial, poorly 
nourished, with repeated ulceration, warranted a 10 percent 
evaluation.  DC 7804 provided that scars that were 
superficial, tender and painful on objective demonstration, 
warranted a 10 percent evaluation.  DC 7805 provided that 
other scars should be evaluated on the basis of limitation of 
motion.

From August 30, 2002, DC 7800 still rates disfigurement of 
the head, face and neck.  DC 7801 applies to scars, other 
than head, face, or neck, that are deep or that cause limited 
motion.  DC 7802 provides that scars, other than the head, 
face or neck that are superficial and do not cause limited 
motion, that occupy an area or areas of 144 square inches 
(929 square centimeters) or greater, warrant a 10 percent 
evaluation.  DC 7803 provides that scars that are 
superficial, unstable, warrant a 10 percent evaluation.  DC 
7804 provides that scars that are superficial, painful on 
examination, warrant a 10 percent evaluation.  As with the 
prior version, DC 7805 provided that other scars should be 
evaluated on the basis of limitation of motion.

Neck Scar

The veteran has been assigned a 10 percent rating prior to 
August 30, 2002, and a 30 percent rating effective August 30, 
2002, for the scar on his neck, under DC 7800.  

Under the prior version of DC 7800, a 10 percent evaluation 
is warranted if the disfigurement is moderate.  A 30 percent 
evaluation contemplates severe disfigurement, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips, or auricles.  A 50 percent rating is assigned for 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement.  
When in addition to tissue loss and cicatrization there is 
marked discoloration, color change, or the like, a 50 percent 
evaluation may be increased to 80 percent, a 30 percent 
evaluation may be increased to 50 percent, and a 10 percent 
evaluation may be increased to 30 percent.  38 C.F.R. § 
4.118, DC 7800 (2002).

As an initial matter it is noted that, his scar of the neck 
has been essentially stable in severity throughout the 
appeals period.  

Applying the old criteria of DC 7800, the veteran's neck 
scars clearly do not effect any feature of the face, 
including the eyelids, lips or auricles.  There is no 
deformity of one side of the face.  There is no tissue loss 
or cicatrization.  The Board concludes that the criteria for 
a rating in excess of 10 percent under the prior version DC 
7800 are not met.  38 C.F.R. § 4.118, DC 7800 (2002).

Under the current regulations, DC 7800, disfigurement of the 
head, face, or neck, is rated according to eight 
characteristics of disfigurement.  The eight characteristics 
of disfigurement under the code are: scar five or more inches 
(13 or more cm) in length; scar at least one-quarter inch 
(0.6 cm) wide at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to the 
underlying tissue; skin hypo- or hyperpigmented in an area 
exceeding six square inches (39 sq. cm); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc) in an area 
exceeding six square inches (39 sq. cm); underlying soft 
tissue missing in an area exceeding six square inches; or 
skin indurated and inflexible in an area exceeding six square 
inches (39 sq. cm).  38 C.F.R. § 4.118, DC 7800, Note (1).

A 50 percent rating is warranted for disfigurement of the 
head, face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips) or; with four or 
five characteristics of disfigurement.

The veteran's records, both from service and more currently, 
do not indicate that the veteran has tissue loss or gross 
distortion or asymmetry of a feature or paired set of 
features.  The veteran's scar has been measured twice.  In 
October 2003, the examiner indicated that the scar measures 
ten cm long and 0.5 cm wide.  In March 2002, the examiner 
merely noted that the scar was three inches long.  
Accordingly, the scar does not meet the criteria for the 
characteristics of length (13 cm), width (0.6 cm), or those 
relating to total area greater than 39 sq. cm.  As a result, 
the scar can at most meet three characteristics of 
disfigurement, which is insufficient to establish a rating in 
excess of 30 percent under the current DC 7800.  

As the scar is not burn-related, the previous versions of DCs 
7801 and 7802 are inapplicable.  See 38 C.F.R. § 4.118 
(2002).  

The current DC 7801 rates scars other than of the face, head 
and neck, that are deep or cause limited motion based on the 
size of the scar.  See 38 C.F.R. § 4.118 (2006).  A rating in 
excess of 30 percent requires a scar at least 929 sq. cm.  
This is clearly not met and a higher is not warranted.  

The currently assigned ratings exceed the maximum available 
rating under DCs 7803 and 7804 under both the current and 
previous versions, so they will not be further addressed.  
See 38 C.F.R. § 4.118 (2002, 2006).  

Finally, DC 7805 rates scars based on limitation of motion, 
using the applicable muscloskeletal DCs.  See 38 C.F.R. 
§ 4.118 (2002, 2006).  The Board notes that the veteran's 
current 30 percent disability rating under the scar rating 
provisions meets the maximum rating for limitation of motion 
of the cervical spine (absent unfavorable ankylosis).  See 
38 C.F.R. § 4.71, DC 5290 (2003); 38 C.F.R. § 4.71a, DC 5237 
(2006).  Further inquiry is not needed for the period after 
August 30, 2002.  As such, the following analysis will 
address whether the veteran is entitled to a rating in excess 
of 10 percent prior to August 30, 2002. 

The current regulations for rating the cervical spine went 
into effect on September 26, 2003.  Under the rule of Kuzma, 
supra, the current regulations cannot be used prior to that 
date.  Under 38 C.F.R. § 4.71a, DC 5290 (as in effect prior 
to September 26, 2003), a 20 percent rating is warranted 
where the limitation of motion in the cervical spine is 
moderate, and a 30 percent evaluation is assigned for severe 
cervical limitation of motion.

The Board observes that the words "moderate" and "severe" 
are not defined in the VA rating schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2006).  Although the criteria 
under DC 5290 was less defined than the current criteria and 
numerical ranges of motion were not provided in the prior 
rating criteria, guidance can be obtained from the amended 
regulations.  In adopting specific ranges of motion to define 
what is normal, VA stated that the ranges of motion were 
based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometer.  See supplementary 
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  In other 
words, even though pre-2003 regulations did not define normal 
range of motion for the spine, the current definition is 
based on medical guidelines in existence since 1984, and the 
Board can consider the current ranges of motion to rating 
spine disabilities under the old criteria.

The veteran's cervical spine range of motion was tested at 
his March 2002 and October 2003 VA examinations.  In March 
2002, he had forward flexion to 20 degrees, extension to 20 
degrees, lateral flexion to 10 degrees bilaterally and 
rotation to 45 degrees bilaterally.  In October 2003, he had 
forward flexion to 20 degrees, extension to 30 degrees, 
lateral flexion to 30 degrees bilaterally and rotation to 50 
degrees bilaterally.  The veteran experiences pain in all 
directions except rotation, but no additional limitation of 
motion was noted.  

Using the current regulations as guidance, a 20 percent 
rating for cervical range of motion would require forward 
flexion limited to no more than 30 degrees or a combined 
ranges of motion of no more than 170 degrees.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine.  Both of the examinations show forward flexion 
limited to 20 degrees, which warrants a 20 percent rating.  
Again, using the current regulations as guidance, to receive 
a 30 percent rating the veteran's forward flexion must be 
limited to no greater than 15 degrees or have favorable 
ankylosis of the cervical spine.  See 38 C.F.R. § 4.71a 
(2006).  The measured ranges of motion clearly exceed fifteen 
degrees and there is no ankylosis.  As such, the Board 
concludes that the criteria for a rating of 20 percent, but 
no higher, were met for the veteran's neck scar prior to 
August 30, 2002, based on moderate limitation of motion of 
the cervical spine.  See 38 C.F.R. § 4.71a, DC 5290 (2002); 
38 C.F.R. § 4.118, DC 7805 (2002).  The 20 percent rating 
available under DC 7805 is more favorable than the 10 percent 
rating assigned under DC 7800; accordingly, the Board 
concludes that an increased rating of 20 percent rating is 
warranted for the neck scar prior to August 30, 2002.  As 
previously mentioned, as of August 30, 2002, no more than a 
30 percent rating is warranted.  

Thigh Scars

With respect to the scars of the veteran's left thigh, the 
veteran's records indicate that he was struck by shrapnel at 
three locations on his thigh, resulting in three separate 
scars.  The first, and largest, scar starts at the veteran's 
groin, running transversely across his thigh, and has been 
measured to be 17 cms in length and 0.5 cms wide.  The second 
is a three cm by three cm scar in the upper medial aspect of 
the left thigh.  The third is a four cm scar on the lower 
medial aspect of the thigh, close to the knee.  

The symptomatology associated with the veteran's thigh scars 
has been constant throughout the period on appeal.  The 
veteran's scars were evaluated in March 2002 and October 
2003, and the remaining treatment records do not discuss his 
scars with any specificity.  The scars are not adherent to 
the underlying tissue, and there is no loss of the underlying 
tissue.  As a result, the Board finds that the scar is 
superficial.  There is no indication of instability, 
ulceration or breakdown.  The scars are not burn-related.  
The veteran retains a relatively full range of motion in the 
hip and knee.  The veteran's range of knee motion was flexion 
to 90 degrees and full extension.  The veteran's range of hip 
motion was abduction to 20 degrees, adduction to 20 degrees, 
internal rotation to 20 degrees and external rotation to 30 
degrees with full flexion and extension.  At both the March 
2002 and the October 2003 VA examinations to evaluate his 
scars, the examiners reported that the largest scar was 
either painful or tender on examination.  

The Board notes that a superficial scar, which is painful on 
examination, merits a 10 percent rating under DC 7804, under 
both the prior and current versions of the ratings schedule.  
See 38 C.F.R. § 4.118 (2002) and 38 C.F.R. § 4.118 (2006).  
The Board concludes that a 10 percent rating for a painful 
scar is warranted.  Id.  A 10 percent rating is the maximum 
rating under DC 7804.  Id.  

The Board concludes that ratings in excess of 10 percent are 
not warranted under the remaining scar DCs.  Because the 
scars are not deep and they do not cause limited motion or 
are burn related, a higher rating is not warranted under the 
remaining DCs.  Id.  To receive in excess of the 10 percent 
rating for limitation of knee motion under DC 7805, the 
veteran's flexion would have to be limited to 30 degrees, 
which he exceeds.  See 38 C.F.R. § 4.71a, DC 5260.  To 
receive in excess of the 10 percent rating for limitation of 
hip motion under DC 7805, the veteran's flexion or extension 
would have to be limited or abduction must be limited to 10 
degrees, which they are not.  See 38 C.F.R. § 4.71a, DCs 
5251, 5252, 5253.  A higher rating is not warranted.  Id.  

All claims

In sum, the Board finds that the preponderance of the 
evidence shows that the veteran's muscle injuries of groups 
XIV and XXII are moderately severe.  The criteria for ratings 
in excess of 30 percent for injury to Muscle Group XIV or 20 
percent for injury to Muscle Group XXII are not met.  See 
38 C.F.R. § 4.73.  The Board also concludes that neurological 
ratings are not warranted for either thigh or neck injuries.  
The Board finds that the veteran's left thigh scar is painful 
on examination, and concludes a 10 percent rating is 
warranted.  See 38 C.F.R. § 4.118, DC 7804.  The Board 
concludes that the criteria for a 20 percent rating for the 
veteran's neck scar are met prior to August 30, 2002, but 
that the 30 percent rating criteria prior to August 30 2002 
have not been met.  See 38 C.F.R. § 4.71a, DC 5290 (2002), 
§ 4.118, DC 7805 (2002).  Finally, the Board concludes that 
the criteria for a rating in excess of 30 percent for the 
veteran's neck scar have not been met at any time.  Id.  

ORDER

Entitlement to a rating in excess of 30 percent for an injury 
to Muscle Group XIV of the left thigh with neuropathy is 
denied.

Entitlement to a rating of 10 percent, but no higher, for 
scars of the left thigh is granted.

Entitlement to a rating in excess of 20 percent for an injury 
to Muscle Group XXII of the neck is denied.  

Entitlement to a rating of 20 percent for a scar of the neck, 
but no higher, prior to August 30, 2002, is granted.  

Entitlement to a rating in excess of 30 percent for a scar of 
the neck on and after August 30, 2002 is denied.  


REMAND

It is necessary to remand the claim for service connection 
for hypertension as secondary to diabetes mellitus to ensure 
full and complete compliance with the duty-to-notify 
provisions enacted by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 
(West 2002)).  The U.S. Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The only letter sent to the veteran in December 2005 
concerned increased ratings and direct service connection.  
Since the evidence needed to substantiate the veteran's 
secondary service connection claim differs significantly than 
that needed to show entitlement to direct service connection, 
the Board is constrained to remand the issue for compliance 
with the notice provisions contained in this law and to 
ensure the veteran has had full due process of law.

Furthermore, the RO failed in its duty to assist.  In the 
veteran's December 2001 claim, he identified his family 
doctors, provided an address and a signed authorized release 
form so that the RO might obtain his records for him.  The RO 
did nothing to obtain those records.  The Board remands so 
that the records may be associated with the file.

The Board notes that the standard VA authorized release form 
has been revised since the veteran's claim in December 2001.  
Should the form the veteran completed be inadequate, the AMC 
should provide him with a current form so that his private 
treatment records may be requested.

Accordingly, the claim is REMANDED for the following:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the service 
connection for hypertension claim.  The 
notice should also inform the veteran that 
he should provide VA with copies of any 
evidence relevant to these claims that he 
has in his possession.  Any notice given, 
or action taken thereafter, must comply 
with current, controlling legal guidance.  
The notice must provide the requirements 
for direct and secondary service 
connection.

2.  Obtain the veteran's private medical 
records for treatment concerning the 
diabetes and hypertension from the doctors 
he identified in his claim.  All efforts 
to obtain these records should be fully 
documented.  If the authorized release 
form of record is inadequate, the veteran 
should provide the veteran a current form 
and request he complete it prior to the 
records request.  

3.  Then, the AMC should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


